UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7107


RANDY LEE LASSITER, JR.,

                    Plaintiff - Appellant,

             v.

RYAN MATTHEW SHEPHERD, Detective; NEAL GRAY CROWDER,
Detective,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00968-LO-TCB)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Lee Lassiter, Jr., Appellant Pro Se. Michael Beverly, Deputy City Attorney, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy Lee Lassiter, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 action as barred by res judicata. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See United

States v. Lassiter, No. 1:19-cv-00968-LO-TCB (E.D. Va. filed July 14, 2020 & entered

July 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2